Name: Regulation (EEC) No 1282/72 of the Commission of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces
 Type: Regulation
 Subject Matter: defence;  economic policy;  processed agricultural produce;  marketing;  accounting;  trade policy
 Date Published: nan

 Official Journal of the European Communities 575 No L 142/ 14 Official Journal of the European Communities 22.6.72 REGULATION (EEC) No 1282/72 OF THE COMMISSION of 21 Tune 1972 on the sale of butter at a reduced price to the army and similar forces THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES. Whereas the sale of butter at a reduced price to the army and similar forces constitutes such a measure; Whereas it is necessary that Member States should ensure that butter is not diverted from its destination ; whereas, in the case of butter to be sold in another Member State, detailed rules should be laid down in particular for use of the control copy provided for in Commission Regulation (EEC) No 2315/69 ® of 19 November 1969 on the use of Community transit documents for the purpose of applying Community measures for verifying the use of and/or destination of goods , as last amended by Regulation (EEC) No 595/717 ; Whereas, in view of the low purchase price of the butter in question, the compensatory amounts provided for in Regulation (EEC) No 974/71 should not be applicable to trade in butter of this type; Whereas, to facilitate supervision, the marking to be shown on the packages of the butter sold should be specified ; Whereas the Member States should inform the Commission of the detailed rules by which they apply the measures provided for in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; . Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 141 1 /71 ,2 and in particular Article 6 (7 ) thereof; Having regard to Council Regulation (EEC) No 985/683 of 15 July 1968 laying down general rules for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1075/71 ,4 and in particular Article 7a thereof; Having regard to Council Regulation (EEC) No 974/715 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member, States, and in particular Article 6 thereof; Whereas the situation in the Community butter market is marked by large stocks following interventions effected under Article 6 ( 1 ) of Regulation (EEC) No 804/68 ; Whereas it is not possible to dispose of all these stocks on normal terms during the present milk marketing year ; whereas prolonged storage should be avoided because of the high cost involved; whereas measures should therefore be adopted to facilitate disposal of this butter ; HAS ADOPTED THIS REGULATION: Article 1 Butter bought in under Article 6 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage from 1 May 1 OJ No L 148, 26.6.1968, p . 13 . 2 OJ No L 148, 3.7.1971, p. 4. 3 OJ No L 169, 18.7.1968, p. 1 . 4 OJ No L 116, 28.5.1971 , p. 1 . 5 OJ No L 106, 12.5.1971, p. 1 . 8 OJ No L 295, 24.11.1969, p. 14. 7 OJ No L 69, 23.3.1971, p. 7. 576 Official Journal of the European Communities 1972 shall be sold at a reduced price to the armies and similar forces of the Member States . guarantee fulfilling the criteria established by the Member State concerned . Article 2 Article 6 The butter shall be sold by the intervention agency at not less than 35 units of account per 100 kg. Article 3 The butter shall be delivered ex-cold-storage-depot. The butter shall be taken over by the army or similar forces within 6 months from the conclusion of the contract. Article 4 Where the butter specified in Article 1 is sold in another Member State  hereinafter called the 'Member State of destination '  to armed forces not belonging to the selling Member State, the following rules shall apply : 1 . The butter shall be sold only on submission of a certificate bearing a serial number and drawn up by the intervention agency of the Member State of destination . The certificate shall indicate, in particular : ( a) the forces concerned and the name of the responsible and authorized agent or ¢ the intermediary ; ( b ) the quantity of butter covered by it; ( c) the intervention agency expected to ensure supplies . The intervention agency expected to ensure supplies shall be chosen by the forces concerned or by the intermediary if any . 2 . Proof that the butter has been delivered to its proper destination shall be furnished only by the production of the control copy provided for in Article 1 of Regulation (EEC) No 2315/69 . Sections 101 , 103 and 104 of the control copy shall be completed. Section 104 shall be completed by deleting what does not apply and by inserting under the second indent one of the following endorsements : 1 . Member States shall take all measures necessary to ensure that sales under Article 1 are in addition to normal consumption and that the butter is assigned exclusively to its specific destination. 2. The butter shall be delivered in packing bearing, in clear and indelible lettering, one or more of the following markings : 'Beurre d'intervention vendu Ã l'armÃ ©e  rÃ ¨glement (CEE) n ° 1282/72 ' 'An StreitkrÃ ¤fte verkaufte Interveritionsbutter  Verordnung (EWG) Nr. 1282/72' 'Burro d'ammasso venduto all'esercito  regolamento (CEE) n . 1282/72' 'Interventieboter verkocht aan het leger  verordening (EEG) nr. 1282/72' (Intervention butter sold to the army  Regulation (EEC) No 1282/72). 'vendu Ã l'armÃ ©e et aux unitÃ ©s assimilÃ ©es au titre du rÃ ¨glement (CEE) n0 1282/72', 'an die StreitkrÃ ¤fte und ihnen gleichgestellte Einheiten gemÃ ¤Ã  Verordnung (EWG) Nr. 1282/72 verkauft',Article 5 'venduto all'esercito e ai corpi assimilati a norma del regolamento (CEE) n. 1282/72 ', 'verkocht aan het leger an de daarmee gelijkgestelde eenheden krachtens verordening (EEG) nr. 1282/72 ' (sold to the army and similar forces under Regulation (EEC) No 1282/72). 1 . Where the butter is bought by an intermediary : ( a) the butter shall, from the time of withdrawal from store until it reaches its destination , be subject to customs or equivalent administra ­ tive control ; (b ) deliveries of butter shall be subject to the lodging of a deposit of 155 units of account per 100 kg. 2 . The deposit shall be lodged, at the discretion of the Member State, either in the form of a cheque addressed to the intervention agency or of a Article 7 1 . Except in cases of force majeur, the deposit provided for in Article 6 shall be released only for quantities in repect of which a certificate to the effect that the butter has reached its destination has been Official Journal of the European Communities 577 Article 8 The compensatory amounts provided for in Regulation (EEC) No 974/71 shall not apply to butter sold under this Regulation . issued by the authorities carrying out the control referred to in Article 5 ( 1 ) (a) and has been supplied , to the competent agency. Where the butter is delivered in a Member State other than the seller Member State, this proof shall be furnished by the control copy referred to in Article 6 (2). 2 . In cases of force majeur the competent agency shall determine the measures judged to be necessary in view of the circumstances invoked . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1972 . For the Commission The President S. L. MANSHOLT